Citation Nr: 0016653
Decision Date: 06/23/00	Archive Date: 09/08/00

DOCKET NO. 95-03 049               DATE JUN 23, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New York, New York

THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for allergy to dust and
pollen.

REPRESENTATION 

Appellant represented by: The American Legion 

WITNESS AT HEARINGS ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 1967.

This appeal arises from a December 1993 rating decision of the New
York, New York, Department of Veterans Affairs (VA) Regional Office
(RO), which denied service connection for diabetes mellitus and
allergies to dust and pollen. The veteran had appealed to the Board
of Veterans' Appeals (Board) for favorable resolution.

In February 1997, the case was remanded by the Board for a hearing
before a member of the Board. The veteran testified before the
undersigned member of the Board in January 2000.

REMAND

In his January 2000 testimony the veteran described treatment
received at a VA hospital in 1966. The claims file reflects that in
May 1993, the RO requested that Bronx VAMC provide records of
treatment "for past year". A September 1998 note in the claims file
indicates that the RO was to follow-up on a December 1966 Bronx
VAMC hospital report; however, there is no indication that this was
carried out. The claims file does not indicate that Bronx VAMC has
been asked to search for any of the earlier treatment reports that
might be dated from 1968 lo 1985. The duty to assist includes
attempting to obtain these records he also testified that more
recently, his current VA treating doctor had indicated that she
would be willing to look at his records and provide a medical
opinion as to the connection between his symptoms in service and
his current diabetes and allergic conditions.

2 -

"Since significant if not essential evidence regarding the merits
of a claim often resides in the DVA's file's, it would be
fundamentally unfair to erect a steep evidentiary hurdle in front
of an unassisted veteran before allowing the veteran to receive
assistance from the DVA." Hensley v. West, No. 99-7029, 2000 U.S.
App. LEXIS 9879, at *21 (Fed. Cir. May 12, 2000).

In this case, while nexus evidence has not yet been submitted, it
is alleged that there is existing evidence residing in VA files
that may be pertinent to the issues. A decision as to well-
groundedness should be deferred until such evidence is obtained.
After efforts to obtain any relevant Bronx VAMC treatment reports
are exhausted, the veteran should also be given the opportunity to
obtain relevant opinions from his VA treating physician. This
opportunity should include transfer of the records to that
physician through appropriate channels if requested by the
physician.

For the aforementioned reasons, the case is REMANDED to the RO for
the following actions:

1. The RO is to request and associate with the claims file copies
of any relevant inpatient or outpatient medical records of VA
treatment at Bronx VAMC in 1966 and from 1968 to 1985. If such
records are not available, the RO should clearly document that fact
in the claims file.

2. The veteran should be given the opportunity to obtain the
opinions he testified that his VA doctor is willing to provide. The
doctor should be given the claims folder for that purpose. This
remand does not order an examination of the veteran, and does not
order the doctor to provide an opinion. Rather, if the doctor
requests it, the claims folder is to be made available for the
doctor's review. It is the veteran's responsibility to initiate
that review by speaking with the doctor. After the RO has obtained
the records described in 1, above,

3 -

or documented their unavailability, the RO should write the veteran
and tell him the claims folder is ready for his doctor's review and
will be provided through channels at his doctor's request. A 60-day
period should be provided for that request. If no request is
received after 60 days, the RO may continue processing the case.

3. After ensuring that all requested development has been completed
to the extent possible, the RO is to reevaluate the veteran's claim
on the basis of all relevant evidence of record, and in light of
all applicable statutes, regulations, and case law.

4. If the determination remains unfavorable to the veteran, he and
his representative should then be provided with a supplemental
statement of the case mid afforded the appropriate period of time
in which to respond.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The veteran need take no action
until he is further informed. The purpose of this REMAND is to
obtain further development and ensure due process of law. No
inference should be drawn regarding the final disposition of the
claim as a result of this action. The appellant has the right to
submit additional evidence and argument on the matter or matters
the Board has remanded to the regional office. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-44.6, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999).
(Historical and

- 4 -

Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, pares. 8,,44-8.45 and 38.02-38.03.

J.E. Day 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1999).

5 -



